      Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 1 of 13




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________________________________

NAARON DUNBAR,

                                Plaintiff,
                                                               ANSWER TO PLAINTIFF’S
                                                               COMPLAINT
       v.
                                                               Civil Action No.: 8:19-cv-00524
                                                                                  (LEK/CFH)

CHAD PICOTTE and JOSEPH MORAN,
                                                               JURY TRIAL
                                                               DEMANDED
                         Defendants.
_______________________________________________________________________

       Defendants CHAD PICOTTE and JOSEPH MORAN (collectively “Defendant Officers”

or “Defendants”), by and through their attorney, KRISTEN E. SMITH, ESQ. CORPORATION

COUNSEL OF THE CITY OF SYRACUSE, Leigh A. Lieberman, Esq., Assistant Corporation

Counsel, Of Counsel, answers the Plaintiff’s Complaint in accordance with the District Court’s May

29, 2019 Decision and Order (see Dkt. No. 6)—adopting the Order, Report and Recommendation

of U.S. Magistrate Judge Christian F. Hummel (see Dkt. No. 5). On May 29, 2019, Senior U.S.

District Court Judge Lawrence E. Kahn ordered that:

            “the following claims are DISMISSED without prejudice pursuant to Heck
            v. Humphrey: false arrest, false imprisonment, malicious prosecution, and
            violation of due process; and it is further ORDERED, that Plaintiff’s Fourth
            Amendment excessive force claims SURVIVES initial review; and it is
            further ORDERED, that insofar as Plaintiff seeks to bring claims against
            Defendants in their official capacities, such claims are DISMISSED with
            prejudice; and it is further ORDERED… If Plaintiff does not file an
            amended complaint within that thirty-day period, the Clerk of the Court is to
            return this case to the Magistrate Judge for service of the original complaint
            and summonses. Dkt. No. 6, text order (emphasis supplied).
      Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 2 of 13




       Plaintiff did not replead within the requisite period, and, therefore, all other parties and

claims have been terminated. See Dkts. No. 7 and 8. Thus, Defendants are only required to answer

those allegations as they relate to the solitary remaining Fourth Amendment claim against

Defendants. See Dkt. No. 6. Each and every allegation remaining in the Complaint (see Dkt. No.

1) outside of the Court’s order are, therefore, expressly DENIED by Defendants. As to the

remainder of Plaintiff’s Complaint, Defendants answer:

                             LEGAL BASIS FOR COMPLAINT

       1.     Defendants DENY KNOWLEDGE OR INFORMATION sufficient to form a

belief as to the allegations contained in Section I, “LEGAL BASIS FOR COMPLAINT,” on CM/ECF

numbered page 1 of 51 of the Complaint herein;

                               PLAINTIFF(S) INFORMATION

       2.     Defendants DENY KNOWLEDGE OR INFORMATION sufficient to form a

belief as to the allegations contained in Section II, “PLAINTIFF(S) INFORMATION,” on CM/ECF

numbered page 2 of 5 of the Complaint herein;

                              DEFENDANT(S) INFORMATION

       3.     Defendants DENY KNOWLEDGE OR INFORMATION sufficient to form a

belief as to the allegations contained in Section III, “DEFENDANT(S) INFORMATION,”

“Defendant No. 1” on CM/ECF numbered page 2 of 5 of the Complaint herein;

       4.     Defendants DENY KNOWLEDGE OR INFORMATION sufficient to form a

belief as to the allegations contained in Section III, “DEFENDANT(S) INFORMATION,”

“Defendant No. 2” on CM/ECF numbered pages 2 through 3 of 5 of the Complaint herein;



1
  The page numbers referred to in the entirety of this Answer are not the numbers in the form at
the bottom of the page, but the page numbers in the “header,” input by CM/ECF upon electronic
filing. (See Dkt. No. 1).
      Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 3 of 13




                                       STATEMENT OF FACTS

       5.      Defendants DENY the allegations contained in Section IV, “STATEMENT OF

FACTS,” on CM/ECF numbered pages 3 through 4 of 5 of the Complaint herein;

                                  STATEMENT OF CLAIM(S)

       6.      Defendants DENY the allegations contained under the heading of “SECOND

CLAIM” in Section V, “STATEMENT OF CLAIM(S),” on CM/ECF numbered page 5 of 5 of the

Complaint herein;

                                        RELIEF REQUESTED

       7.      Defendants DENY the allegations contained in Section VI, “RELIEF

REQUESTED,” on CM/ECF numbered page 5 of 5 of the Complaint herein.

                                        GENERAL DENIAL

       8.      Defendants DENY all other allegations not specifically admitted herein.

                      AS AND FOR A FIRST AFFIRMATIVE DEFENSE,
                          DEFENDANTS ALLEGE AS FOLLOWS:

       9.      Any damages alleged to have been sustained by Plaintiff were caused or contributed

to in full or in part by the culpable conduct and/or assumption of the risk of Plaintiff and not by any

culpable conduct on behalf of the Defendants;

                    AS AND FOR A SECOND AFFIRMATIVE DEFENSE,
                         DEFENDANTS ALLEGE AS FOLLOWS:

       10.     Some or all of the Plaintiff’s claims for compensatory and punitive damages are barred

by applicable state and federal law;

                     AS AND FOR A THIRD AFFIRMATIVE DEFENSE,
                         DEFENDANTS ALLEGE AS FOLLOWS:

       11.     Plaintiff has failed to state a claim upon which relief may be granted; any claims for

punitive damages violate provisions of the Constitution of the United States (“US”) and the State of
      Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 4 of 13




New York;

                    AS AND FOR A FOURTH AFFIRMATIVE DEFENSE,
                         DEFENDANTS ALLEGE AS FOLLOWS:

        12.     To the extent that the Plaintiff seeks punitive or exemplary damages within his

Complaint against the individual Defendants in their official capacity, such claims should be

dismissed as improper;

                      AS AND FOR A FIFTH AFFIRMATIVE DEFENSE,
                          DEFENDANTS ALLEGE AS FOLLOWS:

        13.     Plaintiff has failed to state a claim upon which relief may be granted;


                      AS AND FOR A SIXTH AFFIRMATIVE DEFENSE,
                          DEFENDANTS ALLEGE AS FOLLOWS:

        14.     Plaintiff’s pleadings are insufficient and not in the form prescribed pursuant to the

Federal Rules of Civil Procedure, thus failing to state a claim;

                   AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        15.     Some or all of Plaintiff’s claims are barred by the applicable statute of limitations;

                   AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        16.     Some or all of Plaintiff’s causes of action are barred by his failure to comply with

§§50-e, 50-h and 50-i—and generally Article IV—of the GENERAL MUNICIPAL LAW, and/or

the Syracuse City Charter § 8-115;

                     AS AND FOR A NINTH AFFIRMATIVE DEFENSE,
                         DEFENDANTS ALLEGE AS FOLLOWS:

        17.     To the extent Plaintiff has failed to mitigate his damages, his claims for damages are

diminished or barred;
      Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 5 of 13




                     AS AND FOR A TENTH AFFIRMATIVE DEFENSE,
                         DEFENDANTS ALLEGE AS FOLLOWS:

        18.     Some or all of the damages alleged in the complaint are barred and/or subject to the

qualifications and limitations of the provisions of Section 4545 of the CPLR;

                   AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE,
                          DEFENDANTS ALLEGE AS FOLLOWS:

        19.     Some or all of the Plaintiff’s claims are barred because the Plaintiff failed to exhaust

his administrative remedies and/or meet conditions precedent to the commencement of this action as

required by law;

                    AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE,
                         DEFENDANTS ALLEGE AS FOLLOWS:

        20.     Any and all acts of Defendants and any agents or employees of the City were justified

and in accordance with the law;

                   AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE,
                          DEFENDANTS ALLEGE AS FOLLOWS:

        21.     Any alleged violation of Plaintiff’s US or New York State Constitutional rights was

not the proximate cause of Plaintiff’s injuries and/or damages;

                   AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE,
                          DEFENDANTS ALLEGE AS FOLLOWS:

        22.     Any and all actions done by Defendants as agents of the City in arresting, detaining,

and searching Plaintiff were done in good faith, with probable cause and without malice;

        23.     Upon information and belief, the force and methods allegedly used by Defendants in

arresting, detaining, and searching Plaintiff were not performed for the purpose or intention of causing

any harm to, or oppress, Plaintiff;
      Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 6 of 13




                  AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        24.     Some of Plaintiff’s claims, in whole or in part, fail based on a lack of personal

involvement by the named Defendants in the alleged constitutional violations;

                  AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        25.     Any and all force or methods used by Defendants were privileged, reasonable, and

necessary;

                AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        26.     Defendants acted at all times with probable cause in any alleged search and seizure of

Plaintiff’s person, property, and/or residence;

        27.     Furthermore, Defendants at all times acted reasonably and legally, under the US

Constitution and New York State Constitution, in any alleged search and seizure of Plaintiff’s person,

property, and residence;

                 AS AND FOR A EIGHTEENTH AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        28.     Upon information and belief, Plaintiff has waived any and all claims related to the

legality of any alleged search and/or seizure of his person, property, and/or residence;

                 AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        29.     At all times relevant to this action, all acts of Defendants were justified and in

accordance with the discharge of their lawful responsibilities;

                  AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        30.     Upon information and belief, the Complaint fails to state specific acts of conduct
      Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 7 of 13




attributable to the Defendants that gives rise to liability pursuant to 42 U.S.C. §1983;

                AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        31.     Plaintiff’s injuries and/or damages, if any, were neither caused by, nor causally related

to any act or omission of Defendants;

               AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        32.     Upon information and belief, if Plaintiff obtains any recovery in this action against the

Defendants, such recovery and liability against the Defendants should be limited pursuant to Articles

14 and 16 of the CPLR; the liability, if any, of the Defendants to Plaintiff for non-economic loss shall

be limited to the Defendants’ equitable share of the culpable conduct causing or contributing to the

total liability for the non-economic loss of the Plaintiff, if any;

                AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        33.     Upon information and belief, Plaintiff may have, or might in the future, reach

agreements and/or settlement with other nonparty tortfeasors and in the event of such circumstances,

will be obligated to immediately disclose the same to the Defendants at which time the Defendants

will have the right to set-off any and all other available relief pursuant to General Obligations Law

§15-108;

              AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE,
                       DEFENDANTS ALLEGE AS FOLLOWS:

        34.     If the Plaintiff suffered any injury or damage, such injury or damage was caused in

whole or in part by a third party acting outside the scope of his employment;

                AS AND FOR A TWENTY-FIFTH AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        35.     Any and all acts of the Defendants and/or any agents or employees of the City of
      Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 8 of 13




Syracuse are protected by qualified immunity;

               AS AND FOR A TWENTY-SIXTH AFFIRMATIVE DEFENSE,
                       DEFENDANTS ALLEGE AS FOLLOWS:

        36.     Any and all acts of the Defendants and/or any agents or employees of the City of

Syracuse are protected by absolute immunity;

              AS AND FOR A TWENTY-SEVENTH AFFIRMATIVE DEFENSE,
                       DEFENDANTS ALLEGE AS FOLLOWS:

        37.     Defendants’ actions were not motivated by evil motive or intent and were not

performed with reckless or callous indifference to Plaintiff’s state and/or federally protected rights,

or the general public’s rights and safety;

              AS AND FOR A TWENTY-EIGHTH AFFIRMATIVE DEFENSE,
                       DEFENDANTS ALLEGE AS FOLLOWS:

        38.     Defendants’ actions were not malicious, willful, wanton, reckless, grossly negligent,

or extreme and outrageous;

               AS AND FOR A TWENTY-NINTH AFFIRMATIVE DEFENSE,
                       DEFENDANTS ALLEGE AS FOLLOWS:

        39.     Demand is made for a jury trial on all issues;

                  AS AND FOR A THIRTIETH AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

       40. Plaintiff’s action is barred by res judicata and/or collateral estoppel;

                AS AND FOR A THIRTY-FIRST AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        41.     Upon information and belief, Defendants’ statements were honest, truthful, not

fabricated, and so did not violate any U.S. or New York State Constitutional rights of Plaintiff;

        42.     Furthermore, upon information and belief, Defendants never conducted a search of

Plaintiff’s body parts which he alleges in his Complaint;

        43.     Furthermore, upon information and belief, Defendants’ did not offer allegedly
      Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 9 of 13




fabricated documents but authentic and licitly procured evidence, and so did not violate any U.S. or

New York State Constitutional rights of Plaintiff.

       44.     Furthermore, upon information and belief, Defendants at all times followed legal,

proper, and reasonable investigative and search procedures in the collection of evidence and arrest of

Plaintiff, and so did not violate any U.S. or New York State Constitutional rights of Plaintiff;

               AS AND FOR A THIRTY-SECOND AFFIRMATIVE DEFENSE,
                       DEFENDANTS ALLEGE AS FOLLOWS:

       45.     Upon information and belief, Defendants’ actions were in the course of their duties,

were justified and in accordance with the law and not for any retaliatory and/or retributive purpose,

and so did not violate any U.S. or New York State Constitutional rights of Plaintiff;

                AS AND FOR A THIRTY-THIRD AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

       46.     If Plaintiff sustained any damages as alleged in the Complaint through any acts or

omissions other than those of Plaintiff, such damages were caused solely by the negligence and/or

culpable conduct of a third person or persons over whom the Defendants had no control and without

negligence and/or culpable conduct on the part of the Defendants;


               AS AND FOR A THIRTY-FOURTH AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

         47.     Plaintiff’s claims of excessive force are barred for failure to plead or establish non-

   de minimis injuries that are objectively sufficiently serious or harmful enough to be actionable.

                          THIRTY-FIFTH AFFIRMATIVE DEFENSE,
                           DEFENDANTS ALLEGE AS FOLLOWS:

       48.     Plaintiff’s own negligent and/or culpable conduct was the actual and proximate cause

of Plaintiff’s alleged injuries and/or damages;

                AS AND FOR A THIRTY-SIXTH AFFIRMATIVE DEFENSE,
      Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 10 of 13




                             DEFENDANTS ALLEGE AS FOLLOWS

        49.      Plaintiff’s claims are barred to the extent that Plaintiff’s injuries and/or damages were

caused or contributed to, in whole or in part, by intervening and superseding causative factors;

               AS AND FOR A THIRTY-SEVENTH AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS

        50.      Some of Plaintiff’s claims, in whole or in part, fail based on a lack of personal

involvement by the named Defendants in the alleged constitutional violations;

                 AS AND FOR A THIRTY-NINTH AFFIRMATIVE DEFENSE,
                         DEFENDANTS ALLEGE AS FOLLOWS

        51.      Upon information and belief, any search of Plaintiff performed incident to his arrest—

and those forces and methods utilized—was performed licitly and constitutionally;

        52.      Moreover, upon information and belief, Plaintiff was reasonably suspected and

believed to be in possession of a weapon and/or other contraband at the time of his arrest, detention,

and search;

        53.      Furthermore, upon information and belief, Plaintiff was reasonably believed and

suspected to be a legitimate public safety risk to Defendants, fellow officers, and the general public

at the time of his arrest;

                    AS AND FOR A FORTIETH AFFIRMATIVE DEFENSE,
                         DEFENDANTS ALLEGE AS FOLLOWS:

        54.      Upon information and belief, neither Defendant—under the circumstances—had a

duty to intervene to protect the constitutional rights of Plaintiff because Plaintiff’s rights were not

violated;

                  AS AND FOR A FORTY-FIRST AFFIRMATIVE DEFENSE,
                         DEFENDANTS ALLEGE AS FOLLOWS:

        55.      Upon information and belief, any Defendant who may be alleged to have failed to
     Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 11 of 13




protect Plaintiff would have had no reasonable opportunity to intercede on Plaintiff’s behalf;

        56.     Furthermore, upon information and belief, any Defendant who may be alleged to have

failed to protect Plaintiff did not possess actual and/or constructive knowledge of the use of excessive

force by another law enforcement officer as alleged by Plaintiff;

                AS AND FOR A FORTY-SECOND AFFIRMATIVE DEFENSE,
                        DEFENDANTS ALLEGE AS FOLLOWS:

        57.     Upon information and belief, Defendants did not intentionally place Plaintiff in fear

of imminent harmful or offensive contact;


                 AS AND FOR A FORTY-THIRD AFFIRMATIVE DEFENSE,
                         DEFENDANTS ALLEGE AS FOLLOWS:

        58.     Upon information and belief, Defendants did not intentionally have wrongful physical

contact with Plaintiff;

        59.     Furthermore, upon information and belief, any contact between Defendants and

Plaintiff was not offensive and was privileged, reasonable, and necessary;

               AS AND FOR A FORTY-FOURTH AFFIRMATIVE DEFENSE,
                       DEFENDANTS ALLEGE AS FOLLOWS:

        60.     Plaintiff, without legal right, obstructed governmental administration, resisted lawful

arrest, and harassed Defendants, and thus is responsible for all injuries caused by that resistance.

        61.     Defendants reserves the right to raise additional defenses, which may become known

during further investigation and discovery in this case;
      Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 12 of 13




       WHEREFORE, Defendants demand judgment dismissing the Complaint with costs,

disbursements, attorney’s fees and for such other and further relief as to the Court may deem just

and proper.

Dated: November 27, 2019                               KRISTEN E. SMITH, ESQ.
                                                       CORPORATION COUNSEL
                                                       OF THE CITY OF SYRACUSE
                                                       Attorney for Defendants




                                                 By:
                                                       Leigh A. Lieberman, Esq.
                                                       Assistant Corporation Counsel
                                                       Of Counsel
                                                       Bar Roll No. 515113
                                                       300 City Hall
                                                       Syracuse, New York 13202
                                                       Tel: (315) 448-8400
                                                       Fax: (315) 448-8381
                                                       Email: llieberman@syrgov.net

TO:    Naaron Dunbar
       17B2243
       Riverview Correctional Facility
       P.O. Box 158
       Ogdensburg, New York 13669
       PRO SE
     Case 8:19-cv-00524-LEK-CFH Document 18 Filed 11/27/19 Page 13 of 13




                                 CERTIFICATE OF SERVICE

       I declare under the penalty of perjury that I served the foregoing Answer to Plaintiff’s

Complaint on the below-listed pro se Plaintiff by regular mail on November 27, 2019:


       Naaron Dunbar
       17B2243
       Riverview Correctional Facility
       P.O. Box 158
       Ogdensburg, New York 13669



Dated: November 27, 2019                            KRISTEN E. SMITH, ESQ.
       Syracuse, New York                           CORPORATION COUNSEL
                                                    OF THE CITY OF SYRACUSE




                                                By: ___
                                                    Leigh A. Lieberman, Esq.
                                                    Assistant Corporation Counsel
                                                    Bar Roll No. 515113
                                                    Attorney for Defendants
                                                    300 City Hall
                                                    233 East Washington Street
                                                    Syracuse, New York 13202
                                                    Tel: (315) 448-8400
                                                    Fax: (315) 448-8381
                                                    E-Mail: llieberman@syrgov.net
